DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 17 recite the limitation: 
when a primary task goal is due and time and alertness allow a combined learning goal and primary task
Claims 15 – 16 and 19 recite the limitation: 
when a primary task goal is not due, time and alertness allow a learning goal and an upcoming task can be added
According applicant’s specification in Para.[0038] on page. 14, 
First, determine if a primary task goal is due (step 410). If there is a primary task goal due (step 410 = yes) then select an action recipe given the trainee's cognitive state (step 415). Next, determine if time and alertness of the trainee allow a combined learning goal and the primary task (step 420).
Therefore, the time and alertness are parameters acquired from a trainee.  The primary task goal does not have a time and alertness.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 9 and 17 are directed to a method for providing a conversational training system (Step 1, Yes). 
 
Step 2A, Prong 1: Does the claim recite an abstract idea?
Re claims 1, 9 and 17, the steps includes … comparing a current time to scheduled task goals in a task knowledge base; checking for unscheduled but high priority goal; determining a next primary task goal and allowed time to complete; interleaving dialog for a primary task goal with dialog for a learning goal to assist a user to complete a task while simultaneously providing training to the user depending on a situational assessment of the user from the plurality of sensors; wherein the task knowledge base includes action recipes for user tasks with corresponding goals and actions; and wherein when a primary task goal is due and time and alertness allow a combined learning goal and primary task, then a learning goal of appropriate difficulty and time is combined with a primary task, and the user is walked through combined actions by interleaving dialog for the primary task goal with the learning goal 
The Revised Guidance provides that "[c]ertain methods of organizing human activity" including "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions" are abstract ideas. 84 Fed. Reg. 50, 52.  Claims 1, 9 and 17 recite the step “interleaves dialog for a primary task goal with dialog for a learning goal to assist a user to complete a task while simultaneously providing training to the user” and “the user is walked through combined actions by interleaving dialog for the primary task goal with the learning goal” steps are reasonably interpreted as activities found in terms of providing instructions to a customer representative (i.e. in the form of "certain methods of organizing human activity").

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1 - 2, 9 and 17 recites the additional elements of: at least one processor; a memory coupled to the at least one processor.  a plurality of sensors; subject sensors; agent sensors.  The limitations of the sensors configured to acquire situational assessment consist of steps of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 - 2, 9 and 17 recites the additional elements of: at least one processor; a memory coupled to the at least one processor.  a plurality of sensors; subject sensors; agent sensors  set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that " 
The conversational training system 123 may use a number of input sensors 238 to provide input concerning the state of the situation and task being completed, the state of system components such as the responsiveness of communication infrastructure, and also the state of those persons or entities associated with the training/task workflow environment being supported by the conversational training system 123. In this example, the input sensors includes user sensors 240 that sense the state of the user 210, and subject sensors 242 that sense the state of a subject entity such as a child, elderly person that is the subject of a task being performed by the user. Input sensors 238 could include sensors for the mental state of the user 210 and a subject (not shown) such as alertness level and body biometrics. The sensors could include active monitoring devices worn by the trainee to measure the biometrics. The biometrics could include such things as heart rate, respiration rate, sleep history, etc. In addition, passive sensors could be used such as cameras or iris-scanners. The sensors could provide the alertness level by monitoring tone, and lag time of speech. The dialog manager could also use direct requests to the user to report the user's mental and physical state" in the Applicant’s specification, para. [0033] in published application.  
Applicant further recites “Processor 110 may be constructed from one or more microprocessors and/or integrated circuits. Processor 110 executes program instructions stored in main memory 120 … 
Applicant's admits the conventional sensor devices that acquire cognitive data and acquire biometric sensor information of a user. There is no indication in the Specification that Applicants have achieved an advancement or improvement in sensor technology.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.   Dependent claims 3 – 8, 10 – 16, 18 - 20 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 2, 4 - 5, 6 – 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raanani et al. (US 2018/0096271 A1).
Re claim 1:
1. Raanani teaches an apparatus (Raanani, [0097]) comprising:
at least one processor; a memory coupled to the at least one processor (Raanani, [0097]); and
an interleave module (Raanani, [0025], “enabling live coaching … conversations in real-time”; a user may interleave between conversation and live coaching) residing in the memory and executed by the conversations of representatives with customers”) for a learning goal to assist a user to complete a task (Raanani, [0013], “with the goal of helping users, e.g., sales representatives and/or their managers, to improve and/or guide the outcome of conversations with other users, e.g., customers”; [0013], “generate specific on-call guidance, which may be either conducive or detrimental to a desired conversation outcome”; [0065], “achieving the desired outcome”) while simultaneously providing training to the user (Raanani, [0023], “the on-call guidance can include instructions for the representative to change the rate of speech (e.g., speak slower), use specific key words, or pose more open-ended questions to the customer”; [0025], “enabling live coaching that can help the representatives in improving the outcomes of the conversations in real-time”; [0006], “generating on-call guidance for a representative during a call between the representative and a customer”; simultaneously on-call guidance and during a call).

Re claim 2:
2. The apparatus of claim 1 wherein the interleave module determines whether to interleave dialog for the primary task with a learning goal depending on a situational assessment of the user after polling a plurality of sensors (Raanani, [0018], “coaching the representatives in handling the calls to improve outcomes of the calls based on various situations. The moments can be shared using various means, e.g., via email, a chat application, or a file sharing application”; [0013], “with the goal of helping users, e.g., sales representatives and/or their managers, to improve and/or guide the outcome of conversations with other users, e.g., customers”; [0013], “generate specific on-call guidance, which may be either conducive or detrimental to a desired conversation outcome”; [0065], “achieving the desired outcome”).

Re claims 4 – 5:
4. The apparatus of claim 1 further comprising a task manager coupled to a task knowledge base (Raanani, fig. 1, “Storage System”,  “Feature”) that includes action recipes for user tasks with corresponding goals and actions.  5. The apparatus of claim 1 further comprising a trainer module coupled to a learning knowledge base that includes learning recipes for user training with corresponding generate on-call guidance, which encourages the representative and/or their managers to modify, desist or persist with a specified on-call behavior to increase or decrease the probability of one of the possible outcomes, e.g., a desired outcome such as closing a sale. In some embodiments, the on-call guidance includes a set of suggested features and their values to be adopted, desisted or persisted with by the representative”; Raanani generates a set on-call guidance based on the features (fig. 1, 150, 113, 135) of the call in the storage system (fig. 1, 125)).

Re claims 6 – 8:
6. The apparatus of claim 4 further comprising subject sensors that provide input to the task manager (Raanani, [0038], “real-time data”; fig. 1, 135, 150; [0013], “One such embodiment can model the calls based on characteristics of the conversation, e.g., voice of the representatives and/or the customers”). 

7. The apparatus of claim 5 further comprising agent sensors that provide input to the training module (Raanani, [0038], “real-time data”; fig. 1, 135, 150; [0013], “One such embodiment can model the calls based on characteristics of the conversation, e.g., voice of the representatives”).

8. The apparatus of claim 7 wherein the interleave module is part of a dialog manager in a conversational training system (Raanani, [0023], “the on-call guidance can include instructions for the representative to change the rate of speech (e.g., speak slower), use specific key words, or pose more open-ended questions to the customer”; [0025], “enabling live coaching that can help the representatives in improving the outcomes of the conversations in real-time”; [0006], “generating on-call guidance for a representative during a call between the representative and a customer”).

Re claim 9:

providing a conversational training system with decision support for a user to complete a task (Raanani, [0023], “the on-call guidance can include instructions for the representative to change the rate of speech (e.g., speak slower), use specific key words, or pose more open-ended questions to the customer”; [0025], “enabling live coaching that can help the representatives in improving the outcomes of the conversations in real-time”; [0006], “generating on-call guidance for a representative during a call between the representative and a customer”); 
interleaving dialog (Raanani, [0025], “enabling live coaching … conversations in real-time”; a user may interleave between conversation and live coaching) for a primary task goal with dialog for a learning goal to assist the user to complete a task while simultaneously providing training to the user (Raanani, [0013], “with the goal of helping users, e.g., sales representatives and/or their managers, to improve and/or guide the outcome of conversations with other users, e.g., customers”; [0013], “generate specific on-call guidance, which may be either conducive or detrimental to a desired conversation outcome”; [0065], “achieving the desired outcome”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raanani et al. (US 2018/0096271 A1) in view of Minert et al. (US 2009/0089135 A1).
Re claims 3, 10:
Raanani does not explicitly disclose compares a current time to schedule task goals.

Minert teaches an invention relates to accessing and tracking real-time data concerning company representative performance, proficiency, training, scheduling, current workflow, and estimated workflow.  Minert further teaches:
3. The apparatus of claim 1 wherein the interleave module compares a current time to scheduled task goals to determine a primary task goal and allowed time to complete the primary task goal (Minert, [0007], “The parameters can include a work schedule for the company representative, a number of company representatives currently on-shift, scheduled company representative capacity during a time frame, current work requirements”; [0038], “the training sessions 110 and/or work in the work queue 115 may also be assigned a priority and the work and training management system 100 can analyze the priority of the work and training to modify the assignment of work from the work queue 115 and training sessions 110 to the company representatives 105A-N”; [0053]; the “work queue” or “work” – scheduled task goals).  

10. The method of claim 9 further comprising: 
polling a plurality of sensors for situational assessment (Minert, [0035], “accessing and tracking real-time data concerning company representative performance, proficiency, training, scheduling, current workflow, and estimated workflow …”; fig. 7, 700, “Occurance of Event That Triggers A Need For Training”; [0101]);
comparing a current time to scheduled task goals in a task knowledge base (Minert, [0007], “The parameters can include a work schedule for the company representative, a number of company ; 
checking for unscheduled but high priority goal (Minert, [0007], “The parameters can include a work schedule for the company representative”; [0053]; [0125] - [0126], “two company representatives CR2 and CR3 are assigned the proficiency associated with the second training session T2 assigned the highest priority, one company representative CR1 is assigned the proficiency associated with the first training session T1 assigned the second highest priority, and one company representative CR4 is assigned the proficiency associated with the third training session T3 assigned the lowest priority”); 
determining a next primary task goal and allowed time to complete (Minert, [0007], “electronically receiving information defining a time parameter for completion of the training”; [0013]; [0088], “a first time parameter may define a time by which a first training session is to be completed, and a second time parameter may define a second time by which a second training session is to be completed”); and 
after interleaving dialog for the primary task goal with a learning goal, communicating results of task to the user (Minert, figs. 14 – 15, “Score”). 

Therefore, in view of Minert, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Raanani, by scheduling training for the company representative based on a result of the comparison and work schedules as taught by Minert, in order to automatically provide training, work, and incentives to company representatives to improve performance, proficiency, efficiency, effectiveness, automate scheduling, and
automated workflow (Minert, Abstract).   Minert suggests the training sessions and/or work in the work queue may also be assigned a priority and the work and training management system can analyze the priority of the work and training to modify the assignment of work from the work queue and training sessions to the company representatives (Minert, [0038]).

Re claim 11:
11. The method of claim 10 wherein the step to interleave dialog for the primary task with a learning goal depends on a situational assessment of the user after polling the plurality of sensors (Raanani, [0018], “coaching the representatives in handling the calls to improve outcomes of the calls based on various situations. The moments can be shared using various means, e.g., via email, a chat application, or a file sharing application”; [0013], “with the goal of helping users, e.g., sales representatives and/or their managers, to improve and/or guide the outcome of conversations with other users, e.g., customers”; [0013], “generate specific on-call guidance, which may be either conducive or detrimental to a desired conversation outcome”; [0065], “achieving the desired outcome”). 

Re claims 12 – 13:
12. The method of claim 10 wherein the task knowledge base includes action recipes for user tasks with corresponding goals and actions.  13. The method of claim 10 further comprising a learning knowledge base that includes learning recipes for user training with corresponding learning goals and actions (Raanani, [0018], “for coaching the representatives in handling the calls to improve outcomes of the calls based on various situations”; [0013], “generate specific on-call guidance, which may be either conducive or detrimental to a desired conversation outcome”; [0065], “achieving the desired outcome”; [0023], “the real-time analysis component can also generate on-call guidance, which encourages the representative and/or their managers to modify, desist or persist with a specified on-call behavior to increase or decrease the probability of one of the possible outcomes, e.g., a desired outcome such as closing a sale. In some embodiments, the on-call guidance includes a set of suggested features and their values to be adopted, desisted or persisted with by the representative”; Raanani generates a set on-call guidance based on the features (fig. 1, 150, 113, 135) of the call in the storage system (fig. 1, 125)). 

Claims 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raanani et al. (US 2018/0096271 A1) in view of Minert et al. (US 2009/0089135 Al) as applied to claim 10 above, and further in view of Rotenberg (US 2011/0066005 A1).
Re claims 14 - 16:
14. A learning goal of appropriate difficulty and time is combined with a primary task, and the user is walked through combined actions by interleaving dialog for the primary task goal with the learning goal (Raanani, [0013], “in real time, with the goal of helping users, e.g., sales representatives and/or their managers”; [0018], “improve outcomes of the calls based on various situations”; [0065], “the on-call guidance 145 can present instructions on a display screen of a user device associated with the representative recommending the representative to change the rate of speech, use specific key words, or pose more open-ended questions to the customer in order to increase the probability of achieving the desired outcome”; Raanani teaches a real time guidance for assisting the sale representative to accomplish the goal; the real time (i.e. time) on-call guidance (i.e., walk through) is appropriated to the scenario (i.e., difficulty) related to the phone call).  15. A learning goal of appropriate difficulty and time is combined with the upcoming task, and the user is walked through combined actions by interleaving dialog for the upcoming task goal with the learning goal (Raanani, [0013], “in real time, with the goal of helping users, e.g., sales representatives and/or their managers”; [0018], “improve outcomes of the calls based on various situations”; [0065], “the on-call guidance 145 can present instructions on a display screen of a user device associated with the representative recommending the representative to change the rate of speech, use specific key words, or pose more open-ended questions to the customer in order to increase the probability of achieving the desired outcome”; Raanani teaches a real time guidance for assisting the sale representative to accomplish the goal; the real time (i.e. time) on-call guidance (i.e., walk through) is appropriated to the scenario (i.e., difficulty) related to the phone call).  16. A learning goal of appropriate difficulty and time is selected, and the user is walked through the learning goal (Raanani, [0013], “in real time, with the goal of helping users, e.g., sales representatives and/or their managers”; [0018], “improve outcomes of the calls based on various situations”; [0065], “the on-call guidance 145 can present instructions on a display screen of a user device associated with the representative recommending the representative to change the rate of speech, use specific key words, or pose more open-ended questions to the customer in order to increase the probability of achieving the desired outcome”; Raanani teaches a real time guidance for assisting the sale representative to accomplish the goal; the real time (i.e. time) on-call guidance (i.e., walk through) is appropriated to the scenario (i.e., difficulty) related to the phone call)

an alertness (of a user) allow a combined learning goal and primary task.  Raanani does not explicitly disclose the method includes a primary task goal is due (scheduling a training).

The combination of Minert and Rotenberg teaches 14. The method of claim 10 wherein when a primary task goal is due and time (Minert, [0007], “electronically receiving information defining a time parameter for completion of the training”; [0013]; [0088], “a first time parameter may define a time by which a first training session is to be completed, and a second time parameter may define a second time by which a second training session is to be completed”) and alertness allow a combined learning goal and primary task (Rotenberg further teaches a learning optimization may be provided based on states of a student's cognitive alertness A(t) and level of engagement E(t) (Rotenberg, [0059]); [0048], “Intensity of lessons may be a function of the number of tasks given to a student per a certain time period. A new set of tasks appears on the screen after the time period expires. In one example, there may be 10 levels of intensity. Level one consists of a single task; level two consists of two tasks, and so on”).  15. The method of claim 10 wherein when a primary task goal is not due, time (Minert, [0007], “electronically receiving information defining a time parameter for completion of the training”; [0013]; [0088], “a first time parameter may define a time by which a first training session is to be completed, and a second time parameter may define a second time by which a second training session is to be completed”) and alertness allow a learning goal and an upcoming task can be added (Rotenberg further teaches a learning optimization may be provided based on states of a student's cognitive alertness A(t) and level of engagement E(t) (Rotenberg, [0059]) ; [0048], “Intensity of lessons may be a function of the number of tasks given to a student per a certain time period. A new set of tasks appears on the screen after the time period expires. In one example, there may be 10 levels of intensity. Level one consists of a single task; level two consists of two tasks, and so on”) 16. The method of claim 9 wherein when a primary task goal is not due, time (Minert, [0007], “electronically receiving information defining a time parameter for completion of the training”; [0013]; [0088], “a first time parameter may define a time by which a first training session is to be completed, and a second time parameter may define a second time by which a second training session is to be completed”) and alertness allow a learning goal and an upcoming task cannot be added (Rotenberg a learning optimization may be provided based on states of a student's cognitive alertness A(t) and level of engagement E(t) (Rotenberg, [0059]) ; [0048], “Intensity of lessons may be a function of the number of tasks given to a student per a certain time period. A new set of tasks appears on the screen after the time period expires. In one example, there may be 10 levels of intensity. Level one consists of a single task; level two consists of two tasks, and so on”).  

Therefore, in view of Minert, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Raanani, by scheduling training for the company representative based on a result of the comparison and work schedules as taught by Minert, in order to automatically provide training, work, and incentives to company representatives to improve performance, proficiency, efficiency, effectiveness, automate scheduling, and
automated workflow (Minert, Abstract).   Minert suggests the training sessions and/or work in the work queue may also be assigned a priority and the work and training management system can analyze the priority of the work and training to modify the assignment of work from the work queue and training sessions to the company representatives (Minert, [0038]).

Therefore, in view of Rotenberg, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Raanani, by prescribing training based on the alertness level of the user as taught by Rotenberg, in order to utilize a measured neuro-physiological state of a student to provide at least one of self regulation feedback and training environment feedback to optimize a learning experience for one or more different types of scenarios (Rotenberg, Abstract).  Rotenberg further suggests situation where system senses that a student's measure of cognitive workload is not optimal, the system will consider the student's physiological/psychological state in relation to his or her own optimal learning zone, and the history/current state of the student's attempts to stay inside that zone. Based on this information, the system will adjust the lesson by either increasing or decreasing the intensity of the lesson to bring the student into their optimal learning zone (Rotenberg, [0023]).

Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minert et al. (US 2009/0089135 Al) in view of Raanani et al. (US 2018/0096271 A1) and Rotenberg (US 2011/0066005 A1).
Re claim 17:
17. A computer-implemented method executed by at least one processor for providing a conversational training system (Minert, Abstract; [0044], “can store and provide scripts to the work and training management system 200 to solicit responses from a contact, for example, to determine a requested type of service and what proficiencies are required for answering the questions of the contact”; [0045], “The training sessions may provide new product information, new sales techniques, new vocabulary terms, provide new skills, new capabilities, training for internal company policies, or provide any other useful knowledge and skills to provide the company representatives with a new, or higher level of, proficiency”; [0042], “Work 220 in the form of communication media, which as used herein includes customer telephone call, voice recording, email, facsimile, instant messenger text, or chat session stored in the work queue 240”) comprising:  
polling a plurality of sensors for situational assessment (Minert, [0035], “accessing and tracking real-time data concerning company representative performance, proficiency, training, scheduling, current workflow, and estimated workflow …”; fig. 7, 700, “Occurance of Event That Triggers A Need For Training”; [0101]); 
comparing a current time to scheduled task goals in a task knowledge base (Minert, [0007], “The parameters can include a work schedule for the company representative, a number of company representatives currently on-shift, scheduled company representative capacity during a time frame, current work requirements”; [0038], “the training sessions 110 and/or work in the work queue 115 may also be assigned a priority and the work and training management system 100 can analyze the priority of the work and training to modify the assignment of work from the work queue 115 and training sessions 110 to the company representatives 105A-N”; [0053]; the “work queue” or “work” – scheduled task goals); 
checking for unscheduled but high priority goal (Minert, [0007], “The parameters can include a work schedule for the company representative”; [0053]; [0125] - [0126], “two company representatives CR2 and CR3 are assigned the proficiency associated with the second training session T2 assigned the ; 
determining a next primary task goal and allowed time to complete (Minert, [0007], “electronically receiving information defining a time parameter for completion of the training”; [0013]; [0088], “a first time parameter may define a time by which a first training session is to be completed, and a second time parameter may define a second time by which a second training session is to be completed”); 
wherein the task knowledge base includes action recipes for user tasks with corresponding goals and actions (Minert, [0048], “The training sessions may provide new product information, new sales techniques, new vocabulary terms, provide new skills, new capabilities, training for internal company policies, or provide any other useful knowledge and skills to provide the company representatives with a new, or higher level of, proficiency”; [0070], “The need for training may be dictated by the type and volume of work that needs to be completed. The volume and type of work may be altered by a real world event, such as a real-life disaster, new products, enhanced products, sudden changes to products, supply or pricing change, change in agreement terms, a new client to be serviced, new customers, new problems encountered by customers, or any other event that may provide a needed proficiency for the company representatives”; the “type and volume of work” (goal) dictates the type and timing of the training).

Minert does not explicitly disclose wherein when a primary task goal is due and time allow a combined learning goal and primary task.  Minert does not explicitly disclose a learning goal of appropriate difficulty and time is combined with a primary task, and the user is walked through combined actions by interleaving dialog for the primary task goal with the learning goal.  

Raanani et al. (US 2018/0096271 A1) teaches a computer-implemented call center architecture and method for optimizing customer experience through in-band expert intervention (Raanani, Abstract).  Raanani further teaches the limitation: wherein when a primary task goal is due and time allow a combined learning goal and primary task (Raanani, [0025], “enabling live coaching that can help the simultaneously on-call guidance and during a call); interleaving dialog for a primary task goal with dialog for a learning goal to assist a user to complete a task while simultaneously providing training to the user depending on a situational assessment of the user from the plurality of sensors (Raanani, [0023], “the on-call guidance can include instructions for the representative to change the rate of speech (e.g., speak slower), use specific key words, or pose more open-ended questions to the customer”; [0025], “enabling live coaching that can help the representatives in improving the outcomes of the conversations in real-time”; [0006], “generating on-call guidance for a representative during a call between the representative and a customer”; simultaneously on-call guidance and during a call); a learning goal of appropriate difficulty and time is combined with a primary task, and the user is walked through combined actions by interleaving dialog for the primary task goal with the learning goal (Raanani, [0013], “in real time, with the goal of helping users, e.g., sales representatives and/or their managers”; [0018], “improve outcomes of the calls based on various situations”; [0065], “the on-call guidance 145 can present instructions on a display screen of a user device associated with the representative recommending the representative to change the rate of speech, use specific key words, or pose more open-ended questions to the customer in order to increase the probability of achieving the desired outcome”; Raanani teaches a real time guidance for assisting the sale representative to accomplish the goal; the real time (i.e. time) on-call guidance (i.e., walk through) is appropriated to the scenario (i.e., difficulty) related to the phone call).  Therefore, in view of Raanani, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Minert, by interleaving dialog for the primary task goal as taught by Raanani, in order to improve and/or guide the outcome of conversations with other users, e.g., customers … increase the probability of a desired outcome and/or optimize the conversation for a specified duration if the predicted outcome is not going to be a desired outcome (Raanani, [0013]). 

Minert does not explicitly disclose alertness allow a combined learning goal and primary task.   Rotenberg (US 2011/0066005 A1) teaches a system and method include a computer implemented training framework that adapts its behavior to different types of training goals.  Rotenberg further teaches a learning optimization may be provided based on states of a student's cognitive alertness A(t) and level of engagement E(t) (Rotenberg, [0059]).  Rotenberg further suggest the system 100 will adjust the lesson by either increasing or decreasing the intensity of the lesson to bring the student into their optimal learning zone (Rotenberg, [0023]).  Rotenberg further states “Intensity of lessons may be a function of the number of tasks given to a student per a certain time period. A new set of tasks appears on the screen after the time period expires. In one example, there may be 10 levels of intensity. Level one consists of a single task; level two consists of two tasks, and so on.” (Rotenberg, [0048]).  Rotenberg allows multiple tasks to be presented to a student (i.e., combined learning goal and primary task) to be combined based on the user’s cognitive alertness level.   Therefore, in view of Rotenberg, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Raanani, by prescribing training based on the alertness level of the user as taught by Rotenberg, in order to utilize a measured neuro-physiological state of a student to provide at least one of self regulation feedback and training environment feedback to optimize a learning experience for one or more different types of scenarios (Rotenberg, Abstract).  Rotenberg further suggests situation where system senses that a student's measure of cognitive workload is not optimal, the system will consider the student's physiological/psychological state in relation to his or her own optimal learning zone, and the history/current state of the student's attempts to stay inside that zone. Based on this information, the system will adjust the lesson by either increasing or decreasing the intensity of the lesson to bring the student into their optimal learning zone (Rotenberg, [0023]).
 
Re claims 18 – 20:
18. The method of claim 17 further comprising a learning knowledge base that includes learning recipes for user training with corresponding learning goals and actions (Minert, [0070], “The method includes identifying training associated with a proficiency to be provided to company representatives ( 400). The need for training may be dictated by the type and volume of work that needs to be completed”). 

19. The method of claim 17 wherein when a primary task goal is not due, time (Minert, [0007], “electronically receiving information defining a time parameter for completion of the training”; [0013]; and alertness allow a learning goal and an upcoming task can be added (Rotenberg further teaches a learning optimization may be provided based on states of a student's cognitive alertness A(t) and level of engagement E(t) (Rotenberg, [0059])), then a learning goal of appropriate difficulty and time is combined with the upcoming task, and the user is walked through combined actions by interleaving dialog for the upcoming task goal with the learning goal (Raanani, [0013], “in real time, with the goal of helping users, e.g., sales representatives and/or their managers”; [0018], “improve outcomes of the calls based on various situations”; [0065], “the on-call guidance 145 can present instructions on a display screen of a user device associated with the representative recommending the representative to change the rate of speech, use specific key words, or pose more open-ended questions to the customer in order to increase the probability of achieving the desired outcome”; Raanani teaches a real time guidance for assisting the sale representative to accomplish the goal; the real time (i.e. time) on-call guidance (i.e., walk through) is appropriated to the scenario (i.e., difficulty) related to the phone call; see claim 17 rejection above).  

20. The method of claim 17 wherein when a primary task goal is not due, time (Minert, [0007], “electronically receiving information defining a time parameter for completion of the training”; [0013]; [0088], “a first time parameter may define a time by which a first training session is to be completed, and a second time parameter may define a second time by which a second training session is to be completed”) and alertness allow a learning goal and an upcoming task cannot be added (Rotenberg further teaches a learning optimization may be provided based on states of a student's cognitive alertness A(t) and level of engagement E(t) (Rotenberg, [0059])), then a learning goal of appropriate difficulty and time is selected, and the user is walked through the learning goal (Raanani, [0013], “in real time, with the goal of helping users, e.g., sales representatives and/or their managers”; [0018], “improve outcomes of the calls based on various situations”; [0065], “the on-call guidance 145 can present instructions on a display screen of a user device associated with the representative recommending the representative to change the rate of speech, use specific key words, or pose more open-ended questions to the customer time) on-call guidance (i.e., walk through) is appropriated to the scenario (i.e., difficulty) related to the phone call; see claim 17 rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACK YIP/Primary Examiner, Art Unit 3715